FILED
                            NOT FOR PUBLICATION                             APR 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT WOOTEN,                                   No. 12-16971

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01791-MCE-
                                                 DAD
 v.

COUNTRYWIDE HOME LOANS INC;                      MEMORANDUM*
et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Robert Wooten appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims relating to his mortgage. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Wooten’s Racketeer Influenced and

Corrupt Organizations Act (“RICO”) claim because Wooten failed to allege with

sufficient particularity a pattern of racketeering activity. See Fed. R. Civ. P. 9(b)

(allegations of fraud must be “state[d] with particularity”); Lancaster Cmty. Hosp.

v. Antelope Valley Hosp. Dist., 940 F.2d 397, 405 (9th Cir. 1991) (Rule 9(b)’s

requirements apply to allegations regarding fraudulent predicate acts in RICO

claims). Moreover, the district court correctly found that Wooten’s RICO claim

was untimely. See Pincay v. Andrews, 238 F.3d 1106, 1108-09 (9th Cir. 2001)

(RICO claims have a four-year statute of limitations, which begins to run when a

plaintiff knows or should have known of the injury underlying his action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     12-16971